Order of disposition, Family Court, Bronx County (Richard Ross, J.), entered September 1, 1995, which, upon a finding of neglect, placed appellant’s three biological children with petitioner Commissioner of Social Services for a period of 12 months, unanimously affirmed, without costs.
The record supports Family Court’s finding that appellant acquiesced in the excessive corporal punishment inflicted by the mother against two of the six resident children (see, Matter of C. Children, 183 AD2d 767), and was therefore guilty of neglect (see, Matter of Carrie R., 156 AD2d 756; Matter of Sonja I., 161 AD2d 969, 970, lv denied 76 NY2d 710). The children’s out-of-court statements of such physical abuse and neglect were adequately corroborated by the testimony of a pediatric nurse practitioner and the Child Welfare Administration worker assigned to this case (see, Matter of Sheikara G., 163 AD2d 69). The prior finding of neglect against the mother and appellant was properly considered as it tended to refute appellant’s claim that the abuse, if any, occurred on only one occasion (see, Matter of Victoria SS., 108 AD2d 989). Evidence of physical abuse to the other children was not required to support the finding of derivative abuse (Matter of Jorge S., 211 AD2d 513, lv denied 85 NY2d 810). Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Andrias, JJ.